Citation Nr: 1513357	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-00 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to diabetes mellitus II.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to January 1976, February to July 1991, October 2001 to September 2002, and February 2003 to February 2004, with additional service in the Air Reserve.  

This matter came before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A hearing was held before the undersigned Veterans Law Judge (VLJ) in March 2013; the hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran's hypertension began during service.  

2.  The Veteran does not have peripheral neuropathy of the upper extremities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  

2.  The criteria for service connection of peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2014).

Hypertension

Service connection is warranted for hypertension.  The record documents that the Veteran was diagnosed with hypertension during a period of active service, in February 2004, and there is no evidence that the diagnosis is not probative or that the hypertension preexisted active service.  

Peripheral Neuropathy

A June 2009 VA examination record reveals the Veteran's history of loss of strength in the hands.  Examination revealed 2+ deep tendon reflexes and normal motor and sensory function in the upper extremities.  The examiner diagnosed diabetes mellitus II and found there was no associated neurological condition.  

A November 2010 VA "diabetes" examination record reveals the Veteran's history of loss of sensation, increased sensitivity, and paresthesia in the fingertips.  Examination of the upper extremities revealed normal temperature, color, and radial pulse with no evidence of trophic changes or ulcer.  Deep tendon reflexes, sensation, and motor function were normal, and there was no evidence of motor impairment, abnormal muscle tone, or atrophy.  The examiner diagnosed diabetic neuropathy.  The examiner opined that the neuropathy in the arms and legs was due to or a result of diabetes mellitus.  The examiner explained that it was very likely that the complaints provided by the Veteran were a complication of diabetes as it is one of the most frequently recognized complications of diabetes.  

Another November 2010 VA "peripheral nerves" examination record, prepared by the same examiner, reveals a determination that the Veteran did not have peripheral neuropathy of the upper extremities.  The examiner reported that there were no objective findings of peripheral neuropathy of the upper extremities.  The examination records reveal the same findings reported in the VA "diabetes" examination record.  

A December 2011 VA treatment record reveals the Veteran's history of tingling in the upper extremities that runs up the shoulders.  The Veteran explained that he is unable to hammer as much as he used to.  The record notes that the Veteran had already been provided carpal tunnel splints for the symptoms.  The record reveals a diagnosis of carpal tunnel syndrome.  The record also reveals a diagnosis of diabetic neuropathy, but the record indicates that the neuropathy affected the legs and toes.  A December 2011 radiographic report indicates that the Veteran had mild degenerative changes in the hands.  

The 2013 hearing transcript reveals the Veteran's testimony that he had numbness and cramping in his upper extremities.  He testified that he had the same symptoms in his legs and that the lower extremity symptoms were attributed to peripheral neuropathy.  He reported that he planned to see a private specialist after the hearing to obtain a diagnosis of peripheral neuropathy in his arms and indicated that he would submit the records.  The VLJ ordered that the record remain open for 60 days after the hearing for the records and, in response to a question from the Veteran, indicated that an extension would be granted if more time was needed. 

Service connection is not warranted for peripheral neuropathy because the probative evidence indicates that the Veteran does not have peripheral neuropathy of an upper extremity.  Although the treatment records reveal diagnoses of peripheral neuropathy, the records indicate that the diagnosis is limited to the lower extremities.  The treatment records document no diagnosis of diabetic neuropathy of an upper extremity, and the Veteran has reported that he has no such diagnosis.  

The 2010 VA "diabetes" examination record does reveal a diagnosis of peripheral neuropathy and an opinion that the peripheral neuropathy affected the "arms and legs."  However, the same examiner concurrently determined that the Veteran did not have peripheral neuropathy of the upper extremities.  The Board finds the determination that the Veteran does not have peripheral neuropathy in the upper extremities is more probative because it is consistent with the examination records, which revealed objectively normal findings in the upper extremities, and is supported by a rationale which is consistent with the medical evidence.  In contrast, the determination that the peripheral neuropathy affects the arms is not supported by a rationale and is not otherwise corroborated by medical findings.   

The Veteran has reported that the upper extremity symptoms are consistent with the lower extremity symptoms which have been attributed to the peripheral neuropathy.  The medical records indicate that the upper extremity symptoms have been attributed to carpal tunnel syndrome rather than peripheral neuropathy, however,  and although the Veteran is competent to report his symptoms, and their similarity to the lower extremity symptoms, he is not competent to attribute the symptoms to a specific diagnosis, and the Board finds the Veteran's history of similar symptoms in the upper and lower extremities is less probative than the medical findings that peripheral neuropathy is not the etiology of the upper extremity symptoms.  

As such, the Board finds that peripheral neuropathy of an upper extremity is not currently present and has not been present at any time during the period of the claim. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The decision above grants service connection for hypertension.  As such, there is no further need to discuss compliance with the duties to notify and assist.  

With regard to the peripheral neuropathy claim, the RO provided the appellant pre-adjudication notice by letter dated in March 2010.   

VA has obtained service treatment records and VA treatment and examination records; assisted the appellant in obtaining evidence; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file.  The appellant has not reported any outstanding and available records that are relevant to the issue.  Although the Veteran reported a future medical evaluation for the peripheral neuropathy during the 2013 hearing, the Veteran indicated that he would either submit the record within 60 days or ask for an extension.  The Veteran has not submitted any relevant records, asked for an extension, or otherwise indicated that he underwent the evaluation; there is no indication that there is any outstanding pertinent evidence.  The Veteran is responsible for providing pertinent evidence in his possession.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  In the absence of evidence that the Veteran actually underwent an evaluation (and that there is outstanding pertinent evidence,) the Board finds the record is complete.  

VA afforded the appellant examinations to determine the nature and likely etiology of the reported symptoms in the upper extremities.  The Board finds the examination records are adequate as all necessary findings are reported.  The Board further finds, as discussed above, that the record includes a probative finding that the Veteran does not have peripheral neuropathy of the upper extremities.


ORDER

Service connection for hypertension is granted.

Service connection for peripheral neuropathy of the upper extremities is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


